 

Exhibit 10.37

 

SEPARATION AGREEMENT

 

November 30, 2018

 

James Welch

 

Dear Jim:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Eiger BioPharmaceuticals, Inc. (the “Company”) is offering to
you to aid in your employment transition.

1.Separation; Support.  Your last day of work with the Company and your
employment termination date will be today, November 30, 2018 (the “Separation
Date”).  For a period of twelve months following the Separation Date, you agree
to be reasonably available to provide support for the transition of your
responsibilities and knowledge of the Company to the new Chief Financial
Officer.

2.Accrued Salary and Paid Time Off.  On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused PTO earned through the
Separation Date, subject to standard payroll deductions and withholdings.  You
are entitled to these payments by law.

3.Severance Payment.  Pursuant to the terms of your Employment Agreement with
the Company dated August 10, 2015 (the “Employment Agreement”), the Company will
pay you six (6) months of your base salary, less standard payroll deductions and
tax withholdings, as cash severance plus any bonus amounts determined in
accordance with Section 4 below (the “Severance”).  The Severance will be paid
(a) for the base salary, in the form of continuing base salary payments on the
Company’s regular payroll schedule, with such payments to start on the first
payroll date thirty (30) days following the Separation Date, and (b) for the
bonus, as provided in Section 4 below.   You acknowledge and agree that such
continuing payments represent the cash severance you are entitled to under the
Employment Agreement.  

4.Bonus. As an additional benefit, the Company will pay you your 2018 bonus. The
Compensation Committee will convene in early 2019 to review Company performance
and achievement of 2018 goals and then present a proposal to the Board of
Directors for full approval. Your bonus will be commensurate with other Senior
Management based on the Compensation Committee recommendation. Any bonus payable
will also be pro-rated based on your employment tenure during 2018 and paid in
the same manner as the other members of Senior Management of the Company.

5.Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date.  Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish.  You will be provided with a separate notice
describing your rights and obligations under COBRA.  As an additional benefit
under your Employment Agreement, provided that you timely elect continued
coverage under COBRA, the Company shall pay for your COBRA premiums to continue
your health insurance coverage (including coverage for eligible dependents, if
applicable) through the period starting on the Separation Date and ending on the
earliest to occur of: (i) six (6) months following the Separation Date; (ii) the
date you become eligible for group health insurance coverage through a new
employer; or (iii) the date you cease to be eligible for COBRA coverage for any
reason.  You acknowledge

 

 

--------------------------------------------------------------------------------

Page 2

 

and agree that such continuing payments represent the COBRA benefits you are
entitled to under the Employment Agreement.  

6.Stock Options.  Vesting of your outstanding stock options will cease on the
Separation Date and any unvested equity interests shall terminate on that
date.  However, as an additional benefit under your Employment Agreement, the
Company will accelerate the vesting of the option granted to you pursuant to the
Employment Agreement (the “Option”) such that, as of the Separation Date, 50% of
the unvested shares subject to the Option will be deemed vested and
exercisable.  In addition, the Board will amend your Option to extend your
exercise period for of vested portion of your Option to a total of twelve (12)
months following the Separation Date. Except as otherwise expressly provided
herein, your equity interests will continue to be governed in all respects by
the terms of your operative agreements with the Company and the applicable
equity plan.  

7.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options.  You further acknowledge and agree that upon receipt of the
benefits set forth in this Agreement, you will have received all severance
benefits you are entitled to receive, whether under the Employment Agreement or
otherwise, and are not otherwise entitled to any further severance benefits from
the Company.

8.Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

9.Return of Company Property.  By the close of business on the Separation Date,
you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date.  If you have used any personally owned computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, within fifteen (15) business days
after the Separation Date, you shall provide the Company with a computer-useable
copy of such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done.  

10.Proprietary Information Obligations.  You acknowledge and reaffirm your
continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

 

 

--------------------------------------------------------------------------------

Page 3

 

11.Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed by you in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement in
confidence to your immediate family and to your attorneys, accountants, tax
preparers and financial advisors; and (b) you may disclose this Agreement
insofar as such disclosure may be necessary to enforce its terms or as otherwise
required by law.  In particular, and without limitation, you agree not to
disclose the terms of this Agreement to any current or former Company employee.

12.Nondisparagement.  You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal
reputation.  Further, the Company agrees (through its officers and directors)
not to disparage you in any manner likely to be harmful to you or your business
reputation or personal reputation.  Notwithstanding the foregoing, each party
and each person covered by this paragraph may respond accurately and fully to
any request for information as required by legal process.  In addition, nothing
in this section or this Agreement is intended to prohibit or restrain you in any
manner from making disclosures protected under the whistleblower provisions of
federal law or regulation or under other applicable law or regulation.

13.No Admissions.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

14.Your Release of Claims.  In exchange for the Company’s Release of Claims
under this Agreement and other consideration to which you would not otherwise be
entitled, you hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date you sign this
Agreement.  This general release includes, but is not limited to: (a) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance.  Also, excluded from this
Agreement are any claims that cannot be waived by law.  

 

 

--------------------------------------------------------------------------------

Page 4

 

15.ADEA Release.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (c)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).

16.Company Release.  The Company hereby releases you from any and all claims,
liabilities, or obligations of every kind and nature, whether they are known or
unknown, arising out of, or in any way related to, events, acts, conduct, or
omissions that occurred prior to or on the date the Company signs this
Agreement; provided, however, that this release shall not extend to claims
arising at any time from your contractual and statutory obligations to refrain
from the unauthorized use or disclosure of proprietary or trade secret
information belonging to the Company; nor to any claims arising at any time from
your willful misconduct which causes material injury to the Company.

17.Section 1542 Waiver.  In giving the releases herein, which include claims
that may be unknown to the parties at present, both you and the Company
acknowledge having read and understood Section 1542 of the California Civil
Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You and the Company hereby expressly waive and relinquish all rights and
benefits under that section and any law of any other jurisdiction of similar
effect with respect to your release of claims herein, including but not limited
to the releases of unknown claims.

18.Protected Rights.  You understand that nothing in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  You further understand this Agreement does not limit your ability
to communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

 

 

--------------------------------------------------------------------------------

Page 5

 

19.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

20.Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflict of laws principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach.  This Agreement may be executed in counterparts
and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

 

 

--------------------------------------------------------------------------------

Page 6

 

We wish you the best in your future endeavors.

Sincerely,

 

By:

/s/ David Cory

 

David Cory

 

President and CEO

 

I have read, understand and agree fully to the foregoing Agreement:

 

/s/ James Welch

James Welch

 

December 3, 2018

Date

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 

199969753 v1

--------------------------------------------------------------------------------

 

Eiger BioPharmaceuticals, Inc.

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by Eiger
BioPharmaceuticals, Inc. (the “Company”), and the compensation now and hereafter
paid to me, 1 hereby agree as follows:

 

1.Proprietary Information. At all times during  my employment and thereafter, I
will hold in strictest confidence and will not disclose, use, lecture upon or
publish any of the Company’s Proprietary Information (defined below), except as
such disclosure, use or publication may be required in connection with my work
for the Company, or unless an officer of the Company expressly authorizes such
in writing.  “Proprietary Information” shall mean any and all confidential
and/or proprietary knowledge, data or information of the Company, its affiliated
entities, customers and suppliers, including but riot limited to information
relating to products, processes, know-how, designs, formulas, methods,
developmental or experimental work, improvements, discoveries, inventions,
ideas, source and object codes, data, programs, other works of authorship, and
plans for research and development. During my employment by the Company I will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.

2.Assignment of Inventions.

2.1Proprietary Rights.  The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2Inventions. The term “Inventions” shall mean all trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques.

2.3Prior Inventions. I have set forth on Exhibit B (Previous Inventions)
attached hereto a complete list of all inventions that I have, alone or jointly
with others, made prior to the commencement of my employment with the Company
that I consider to be my property or the property of third parties and that I
wish to have excluded from the scope of this Agreement (collectively referred to
as “Prior Inventions”). If no such disclosure is attached, I represent that
there are no Prior Inventions. If, in the course of my employment with the
Company, I incorporate a Prior Invention into a Company product, process or
machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, I agree that I
will not incorporate, or permit to be incorporated, Prior Inventions in any
Company Inventions without the Company’s prior written consent.

2.4Assignment of Inventions. Subject to Section 2.6 and except for those
Inventions which I can prove qualify fully under the provisions of California
Labor Code 2870 (as set forth in Exhibit A), I hereby assign and agree to assign
in the future (when any such Inventions or Proprietary Rights are first reduced
to practice or first fixed in a tangible medium, as applicable) to the Company
all my right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto). I will, at the Company’s request,
promptly execute a written assignment to the Company of any such Company
Invention, and 1 will preserve any such Invention as part of the Proprietary
Information of the Company (the “Company Inventions”).

2.5Obligation to Keep Company Informed. I will promptly and fully disclose in
writing to the Company all Inventions during my employment and for one (1) year
after my employment, including any that may be covered by Section 2870. I agree
to assist in every proper

 

--------------------------------------------------------------------------------

 



way and to execute those documents and take such acts as are reasonably
requested by the Company to obtain, sustain and from time to time enforce
patents, copyrights and other rights and protections relating to Inventions in
the United States or any other country.

2.6Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

3.No Conflicting Obligation.  I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

4.Return of Company Documents. Upon termination of my employment with the
Company for any reason whatsoever, voluntarily or involuntarily, and at any
earlier time the Company requests, I will deliver to the person designated by
the Company all originals and copies of all documents and other property of the
Company in my possession, under my control or to which I may have access. 1 will
not reproduce or appropriate for my own use or for the use of others, any
property, Proprietary Information or Company Inventions.

5.Legal and Equitable Remedies. Because my services are personal and unique and
because 1 may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

6.Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify

in writing. Such notice shall be deemed given upon personal delivery to the
appropriate address or if sent by certified or registered mail, three (3) days
after the date of mailing,

7.Employment. 1 agree and understand that nothing in this Agreement shall confer
any right with respect to continuation of employment by the Company, nor shall
it interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.

8.General Provisions. This Agreement will be governed by and construed according
to the laws of the State of California, as such laws are applied to agreements
entered into and to be performed entirely within California between California
residents. In case any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. This Agreement will be binding upon my heirs, executors, administrators
and other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee. No waiver by the Company of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach. No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right. The obligations pursuant to Sections
and 2 of this Agreement shall apply to any time during which I was previously
employed, or am in the future employed, by the Company as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period. This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and

 

--------------------------------------------------------------------------------

Page 10

 



signed by the party to be charged. Any subsequent change or changes in my
duties, salary or compensation will not affect the validity or scope of this
Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company.

Dated:

    August 17, 2015

 

 

/s/ James Welch

(Signature)

 

 

James Welch

(Print Name)

 

ACCEPTED AND AGREED TO:

Eiger BioPharmaceuticals, Inc.

/s/ David Cory

(Signature)

 

David Cory

(Print Name)

 

Date:

 

August 17, 2015

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

1.Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

2.Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention by a contract
between the Company and the United States or any of its agencies requiring full
title to such pate or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:

     /s/ James Welch

Date:

     August 17, 2015

 

WITNESSED BY:

/s/ Matthew Bys

(Printed Name of Representative)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TO:

 

Eiger BioPharmaceuticals, Inc.

 

 

 

FROM:

 

/s/ Jim Welch

 

 

 

DATE:

 

August 11, 2015

 

 

 

SUBJECT:

 

Previous Inventions

 

1.Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
EIGER BiopPharmaceuticals, Inc. the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

☒

No inventions or improvements

 

☐

See below:

 

 

 

 

 

 

☐

Additional sheets attached.

2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

☐

Additional sheets attached.

 

 